ACCEPTED
                                                                                             01-15-00687-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       11/20/2015 5:40:13 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK



                          No. 01-15-00687-CV
                  _________________________________       FILED IN
                                                    1st COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR          HOUSTON, TEXAS
           THE FIRST SUPREME JUDICIAL DISTRICT OF 11/20/2015
                                                    TEXAS 5:40:13 PM
                  _________________________________ CHRISTOPHER A. PRINE
                                                                          Clerk

             Annise D. Parker, Mayor, Anna Russell, City Secretary,
                               and City of Houston
                                       vs.
                                 David B. Wilson
                    _________________________________

                         Trial Court Number 2015-39706
                    270th District Court of Harris County, Texas
                    ____________________________________

               APPELLEE’S FIRST MOTION TO EXTEND TIME
                             TO FILE BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

      COMES NOW, Appellee, David Wilson, Defendant below in Trial Court

Number 2015-39706, 270th Judicial District Court of Harris County, Texas,

Honorable Brent Gambel, presiding, and respectfully submits this its First Motion to

Extend Time to File Brief.

      1. The Appellant’s brief was due November 16, 2015. Appellant seeks a

extension to November 20, 2015. An extension is needed because Appellant’s

counsel was in trial the week of the 16th, and was unable to complete the brief. filing

The brief is concurrently filed with this motion. No Previous extensions have been

                                       Page -1-
sought for this matter.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant the motion to extend time, and for such other and further relief as is just.

                                        Respectfully submitted,

                                        ___/S/James D. Pierce________
                                         James D. Pierce(15994500)

                                        1 Sugar Creek Center Suite 1080
                                        Sugar Land, TX 77478
                                        (713) 650-0150
                                        jim@jamespierce.com

                                        ATTORNEY FOR APPELLEE




                                        Page -2-
                      CERTIFICATE OF CONFERENCE

      Because he has been on vaction, counsel has not yet conferred with Counsel
for Appellee but will supplement after conferring.


                                    ___/S/James D. Pierce________
                                     James D. Pierce(15994500)




                                    Page -3-
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing brief has been
served on the below listed counsel of record this 20TH day of November, 2015
through the Court’s Electronic Filing System.

Respondents
Annise D. Parker, Mayor, Anna Russell, City Secretary, and City of Houston

Attorneys
Donna Edmundson City Attorney
Judith L. Ramsey Chief, General Litigation Section
Kathleen Hopkins
Alsina Senior Assistant City Attorney State Bar No. 09977050
 Patricia L. Casey Senior Assistant City Attorney
State Bar No. 03959075 CITY OF HOUSTON LEGAL DEPARTMENT 900 Bagby,
Fourth Floor Houston, Texas 77002 832.393.6491 (Telephone) 832.393.6259
(Facsimile) kate.alsina@houstontx.gov pat.casey@houstontx.gov


                                       ___/S/James D. Pierce________
                                       James D. Pierce




                                      Page -4-